 
EXHIBIT 10.38
 
FIRST AMENDMENT TO
TECHNOLOGY CO-OPERATION AGREEMENT
November 12, 2012


BETWEEN:


ECO-TEK GROUP INC., (formerly known as Cliktech Corporation), having an address
at 65 Woodstream Blvd., #15, Woodbridge, Ontario, L4L 7X6


(hereinafter referred to as “ECO-TEK”)


OF THE FIRST PART


-and-


Dr. Sabatino Nacson, Senior research Chemist, having an address at 93 Crown
Heights Crescent, Toronto, Ontario, L4J  5T1,


(hereinafter referred to as “Dr. Nacson”)


OF THE SECOND PART


WHEREAS, ECO-TEK is a corporation, a manufacturer, marketing and service
company, with international capabilities as well as technical expertise for
sales, and distribution of various automotive products and services;


WHEREAS, DR. NACSON, is an individual, working as a consultant Chemist with 25
years of experience and is an inventor of chemical formulations, processes, new
products, instrumentation, patent preparation, scientific publications and
teaching professorship (ten years of which are directly related to automotive
applications); and


WHEREAS, the parties previously entered into a Technology Co-Operating Agreement
on or around September 14, 2012 (the “Technology Agreement”), which the parties
now desire to amend and modify by their entry into this First Amendment to
Technology Co-Operating Agreement (the “Agreement”).


NOW, THEREFORE, for $10 and in consideration of the premises and the mutual
covenants, agreements, and considerations herein contained, and other
consideration, which consideration the parties hereby acknowledge and confirm
the sufficiency thereof, the parties hereto agree as follows:


1.           Amendment to Technology Agreement. 
 
    The requirement for Eco-Tek to provide Dr. Nacson the consideration set
forth in Sections 7(b) and 7(c) of the Technology Agreement (collective the
“Consideration”) is hereby waived by Dr. Nascon and the requirement to provide
such Consideration is terminated by the parties entry into this Agreement,
effective for all purposes as of the date of the original agreement, September
14, 2012 (the “Effective Date”).
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
2.           Reconfirmation of Technology Agreement.
 
The Parties hereby reaffirm all terms, conditions, covenants, representations
and warranties made in the Technology Agreement, to the extent the same are not
amended hereby.
 
 
3.           Effect of Agreement.
 
Upon the effectiveness of this Agreement, each reference in the Technology
Agreement to “Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to such Technology Agreement as modified or
waived hereby.
 
 
4.           Technology Agreement to Continue in Full Force and Effect.  
 
Except as specifically modified herein, the Technology Agreement and the terms
and conditions thereof shall remain in full force and effect.
 


5.           Effect of Facsimile and Photocopied Signatures. 
 
This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.




IN WITNESS WHEREOF the parties have caused this Agreement to be
executed  effective as of the Effective Date.




Per: /s/ Ronald Kopman                                      
Ron Kopman
President, Eco-Tek Group Inc.


Date: November 12, 2012                                  




Per: /s/ Dr. Sabatino Nacson                             
Dr. Sabatino Nacson


Date: November 12, 2012                                  








 
2

--------------------------------------------------------------------------------

 
